Buchanan, J.
This is an appeal from a judgment of homologation of an account of administration. The appeal is taken by one of the heirs. The judgment of homologation was rendered by a clerk of court.
Applicant complains that the homologation of the account was not preceded by the thirty days’ notice required by the Act of 1855.
The account was filed 25th November, 1859. On the samo day, an order was made by the Clerk of the District Court, “that due and legal advertisement bo made, and legal notice be given of the filing of the account.” It is in proof that a notice was made out and signed by the deputy clerk of the court on the first December, 1859; and that a copy of said notice was handed to the editor of a newspaper published in the parish on the same day. But there is no proof that this notice was over published.
The Act of 1855, page 50, section 9, (Phillips’ Revised Statutes, p. 80) prescribes that “no account shall be homologated by the cleik until it shall have been notified, at least thirty days, in the manner proscribed by law. ”
The first section of the act relative to judicial advertisements, of 1855, pago 80, (Phillips’ Revised Statutes, page 4) provides that “in all cases in which advertisements are required to be made in relation to judicial proceedings, &e., they shall be published in a newspaper printed in the parish in which the judicial proceedings are carried on,” &c.
The law in regard to notice does not appear to have been complied with in this instance.
It is, therefore, adjudged and decreed, that the'judgment of homologation of the account of administration filed heroin, be reversed and avoided; and that the cause be remanded to the District Court, for notice by publication, and for other proceedings according to law; and that the costs of this appeal bo paid by the appellee.
Land, J., absent, concurring.